Citation Nr: 0930273	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1957.  He also had subsequent service with the New 
York National Guard from 1958 to 1963 and with the New Jersey 
National Guard from 1962 to 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appeal was remanded for 
additional development in November 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets the additional delay in adjudication of the 
Veteran's claim that a further remand will entail.  However, 
an additional remand is necessary to ensure that the Veteran 
receives all consideration due him under the law.

Most of the Veteran's service treatment records are 
unavailable through no fault of his own.  VA made an 
extremely thorough attempt to obtain these records, but was 
without success.  Under such circumstances, VA has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit of the doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

While the Veteran has been advised that his service treatment 
records are unavailable, he has not been notified as to the 
alternative types of evidence he could use to support his 
claim.  Such notice must be sent in order to afford the 
Veteran a fair opportunity to support his claim.

Moreover, the Board notes that, in a May 2005 statement, the 
Veteran explained that he was treated while on active duty 
for allergies.  He stated that his nasal passages became 
blocked and he had trouble breathing, which led to frequent 
visits to sick call.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, such as 
reporting to sick call and being treated for allergies.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   As a 
lay person, however, he is not competent to offer opinions on 
medical diagnosis or causation.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

Thus, given the heightened duty to assist the Veteran and in 
consideration of his statements regarding in-service syptoms 
and treatment, the Board finds that a VA examination is 
needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA must provide a medical examination when it is necessary 
to decide the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Additional notice should be 
provided to the Veteran.  The notice 
should include a list of alternative 
documents that might substitute for 
service treatment records, including VA 
military files, statements from service 
medical personnel, "buddy" 
certificates or affidavits, letters 
written during service, and photographs 
taken during service.  The Veteran must 
also be advised that he can submit 
photocopies of any service treatment 
records which may be in his possession.

The Veteran should be informed that 
evidence of continuous pertinent 
treatment after service discharge may 
help establish the benefits he seeks.

2.  After the Veteran has been afforded 
time to respond, schedule him for a VA 
examination.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and 
physical.  

The examiner should note whether 
diagnoses of chronic sinusitis and/or 
asthma are currently shown.  If so, the 
examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any 
currently shown chronic sinusitis and 
asthma are related to the Veteran's 
service.  The examiner should reconcile 
any opinions with the Veteran's 
statements to the effect that he 
experienced both allergies and trouble 
breathing during service.  His service 
treatment records are currently 
unavailable.

3.  After completing the above action, 
the claims should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

